DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 12, 2021 has been entered.

Response to Applicant’s Amendments and Arguments 
Claims 5-8 and 16 have been previously cancelled. Claim 14 has been cancelled based on the current amendment. Claims 1-4, 9-13, 15, 17-26 are currently pending in the application. Claims 12-13, 19 have been withdrawn pursuant to a requirement of restriction/election, accordingly claims 1-4, 9-11, 15, 17-18, 20-26 are considered in this Office action, with claims 1 and 9 amended, and new claims 4-26 added.
The objection of claim 1 and the rejection of claim 15 under 35 U.S.C. § 112(a) have been withdrawn in response to Applicant’s amendments.
The rejection of claim 14 under 35 U.S.C. § 112(a) is a moot in response to Applicant’s cancelling the claim.
Applicant’s arguments have been considered but are moot because of new ground of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 9-11, 15, 17-18, 20-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a third protrusion configured to contract laterally outer surface of a second part of the first shoe and a fourth protrusion configured to contract a laterally outer surface of a second part of the second shoe”. The meaning of “configured to contract” is not clear, e.g. whether it is configured to contact, or configured to squeeze, as per ordinary meaning of the term “contract”. Further, the term “contract” is not defined in the original disclosure. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. See MPEP 2173.05(a). As a result, one of ordinary skill in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 9-11, 15, 17-18, 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2011/0265524 A1), hereinafter Kim, in view of Hai et al. (CN 105624993 A, Machine English translation was attached to the previous Office action), hereinafter Hai in further view of Wang et al. (CN 105476586 A, Machine English translation was attached to the previous Office action), hereinafter Wang.
Regarding claim 1, Kim discloses a washing machine (Fig. 1, para 54) comprising a first washing part (10) comprising a first washing body (10a) and a first door (15, para 68); and a second washing part (20 in the form of drawer 100) comprising a second washing body (20a) and a second door (214, para 134), and that a second washing capacity of the second washing part is less than a first washing capacity of the first washing part (Fig. 1, para 59). Kim does not disclose a third washing part comprising a shoe mount. 
Hai teaches a washing module (27) for washing small items (e.g. Figs. 6 and 7, para 2) arranged independently on an upper part of a washing machine (28, e.g. Fig. 2, Abstract), that the washing module (27) comprises a washing body (1), a door (10), and a tub (3) rotatably disposed in the washing body (Fig. 6), and that the washing module can be used for washing shoes (para 2). A washing capacity of the washing module appears to be less than the washing capacity of the main washing module (28, e.g. Figs. 1 and 2). Hai further teaches a plate (8) coupled to a lower portion of the tub (Fig. 7), rotating with the tub (para 60), and having spherical protrusions (7, para 60) that protrude upward from the rotation plate (Fig. 7) and are configured to penetrate deep into the shoes and drive the shoes to rotate when the inner tub rotates, and are configured to pull edges of the shoes (para 60). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the washing machine of Kim having two washing parts with the independent additional washing part comprising the shoe washing arrangement taught by Hai for the predictable result of providing an additional independent module for washing small items such as shoes, since the number of rationales identified by Supreme Court in 
Hai does not teach that the shoes are mounted within the washing tub. Wang teaches a shoe mount (e.g. Fig. 11) coupled to a lower portion of the tub (Fig. 10) and comprising a rotation plate (703) and a mounting protrusion arrangement that protrudes upward from the rotation plate and is configured to support the one or more shoes (Fig. 11), and comprises insertion protrusions (200) that protrude upward from the rotation plate and are configured to be inserted into the first part of the shoes (rim) and support protrusions (504, 505) that protrude from the rotation plate and contact laterally the outer surfaces of the second parts (heels) of the shoes. In the arrangement of Wang “586 (e.g. Figs. 11 and 12), the third protrusion is spaced apart from the first protrusion in a first direction parallel to the rotation plate, and the first part and the second part of the first shoe are spaced apart from each other in the first direction when the first shoe is supported (see annotated Fig. 11 below), in the broadest reasonable interpretation.

    PNG
    media_image1.png
    553
    644
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the washing part of Hai in the washing machine of Kim with a mounting protrusion arrangement having sets of the insertion and support protrusions taught by Wang in order to wash shoes. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to drive the shoes to rotate when the inner tub rotates during washing, and have a reasonable expectation of success because such shoe mounting arrangements are known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 2, Kim discloses that the second washing part is disposed vertically below the first washing part (e.g. Fig. 1, para 57). Hai teaches that the third washing part is mounted on the top of the washing machine (e.g. Fig. 2). Thus, in the 
Regarding claim 3, Hai teaches that the third door (10) is coupled to the third washing body (1) and is configured to rotate upward relative to the third washing body (Fig. 7).
Regarding claim 4, Kim discloses that the second washing body (100) is configured to be withdrawn forward of the first washing body (Fig. 2, para 70), and that the second door (214) is coupled to the second washing body and configured to rotate upward relative to the second washing body (para 134).
Regarding claim 9, in the arrangement of Wang, the first protrusion and the third protrusion are arranged along the first direction, and the second protrusion and the fourth protrusion are arranged along a second direction that is opposite to the first direction (Figs. 11 and 12).
Regarding claim 10, Wang teaches that the support protrusion (505) comprises a brush (para 54). The bristles of the taught brush are capable of bending, and thus, read on the claimed surface having bent or curved shape. 
Regarding claim 11, Wang teaches that the support protrusion (504) comprises a washing brush (505) that protrudes from the support surface (e.g. Fig. 11).
Regarding claim 15, in the arrangement of Wang “586, the plurality of the mounting protrusions are arranged about a center of a bottom surface of the tub.
Regarding claim 17, Hai teaches that the tub rotates about a center of the bottom surface of the tub, and that the rotation plate (8) is fixed to the bottom of the tub (para 
Regarding claim 18, Hai teaches that the third door (10) is coupled to an upper surface of the third washing body and configured to rotate upward relative to the upper surface of the third washing body (e.g. Fig. 7).
Regarding claim 20, in the washing machine of Kim modified with the washing module of Hai, a height of each of the second washing part and the third washing part is less than a height of the first washing part in the vertical direction, as claimed.
Regarding claim 21, Wang teaches that the insertion protrusions (200) have a cylindrical shape extending upward from the rotation plate (Figs. 11 and 14).
Regarding claim 22, Wang teaches that the support protrusions (504) have a plate shape that extends from the rotation plate (e.g. Fig. 13). 
Regarding claim 23, Wang teaches that the support protrusion (504) has a curved plate shape that extends along the rotation plate and upward from the rotation plate (e.g. Figs. 11 and 13).
Regarding claim 24, in the arrangement of Wang, the fourth protrusion is spaced apart from the second protrusion in a second direction parallel to the rotation plate, and the plurality of mounting protrusions are configured to support the second shoe in a state in which the first part of the second shoe and the second part of the second shoe are arranged along the second direction (Fig. 13).
Regarding claim 25, in the arrangement of Wang, for a pair of shoes mounted opposite each other (e.g. Fig. 11), the first and second directions are parallel, and the mounting protrusions are configured to support the pair of shoes in a state in which the 
Regarding claim 26, Wang teaches that the first protrusion and the third protrusion are arranged along the first direction such that the first shoe is laid (lies on its heel) on the rotation plate (Fig. 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/IRINA GRAF/Examiner, Art Unit 1711